Citation Nr: 1140303	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for retropatellar pain syndrome of the right knee.  

2. Entitlement to a rating higher than 10 percent for retropatellar pain syndrome of the left knee.

3. Entitlement to a rating higher than 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2004 to January 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Veteran failed to appear for a hearing before the Board.  

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence suggests that the Veteran's disabilities affected his employment, however, he remained employed throughout the appeal period and the severity of his disabilities is addressed in the assigned ratings, as discussed below.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a total disability rating claim. 

The claim for increase for migraine headaches is REMANDED to the RO via the Appeals Management Center Washington, DC.  


FINDINGS OF FACT

1.  Retropatellar pain syndrome of the right knee was manifested by, at most, limitation of flexion to 130 degrees with pain and extension to 0 degrees with pain; with no objective evidence of subluxation, instability or ankylosis.

2.  Retropatellar pain syndrome of the left knee was manifested by, at most, limitation of flexion to 125 degrees with pain and extension to 0 degrees with pain; with no objective evidence of subluxation, instability or ankylosis. 



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for retropatellar pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011). 

2.  The criteria for a rating higher than 10 percent for retropatellar pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with a content-complying VCAA notice in VA's Benefits Delivery at Discharge Program in January 2007 on the underlying claim of service connection.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.    

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained private and VA records and afforded VA examinations in December 2007 and in November 2008.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  





The Board finds the reports of VA examinations are adequate as the VA examiners conducted a proper physical examination, to include range of motion tests, discussed the past medical history and described the disability in sufficient detail so that review by the Board is a fully informed one.  Therefore, the Board concludes that the evidence of record is adequate for rating the disability. 

The Veteran's representative argued that the Veteran should be afforded a contemporaneous medical examination.  A review of the claims folder, however, shows that there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined in November 2008.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Bilateral Knee Disability

Retropatellar pain syndrome of the right and left knee is rated 10 percent disabling under Diagnostic Codes 5014 and 260.  Under Diagnostic Code 5014, osteomalacia is rated on limitation of motion of the affected parts, as arthritis, degenerative.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  



Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of flexion).  And a separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling and extension limited to 45 degrees is 50 percent disabling. 

Separate ratings may be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (September 17, 2004).  Separate ratings may also be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability.  





When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered.  

Evidence and Analysis

In a July 2007 General Medical examination, the Veteran reported pain, stiffness, limited motion and swelling in the bilateral knees.  He reported flare-ups precipitated by walking upstairs, kneeling and bending, which were weekly and lasted 1 to 2 days.  The Veteran reported that the flare-ups were moderate and incapacitating.  On examination, the Veteran's gait was normal.  There was crepitus, grinding and abnormal patella tracking of the bilateral knees.  There was no ankylosis, swelling, effusion, tenderness or laxity.  Range of motion of the right and left knee was flexion to 140 degrees, extension to 0 degrees and no additional loss after repetition.  The examiner found that there were significant effects on usual occupation including decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue and decreased strength in the lower extremities due to pain.  There was moderate effect on daily activities.  

On VA examination in December 2007, the Veteran was able to stand up to one hour and walk to one-quarter mile.  The Veteran reported that both knees demonstrated giving way, instability, pain, stiffness, weakness, locking episodes of one to three times per month, tenderness and severe flare-ups every three to four months.  




Veteran reported that during flare-ups, the pain made movement difficult; he described it as debilitating and would call out sick from work if he had leave to use for a duration of 1 to 2 days.  He reported no episodes of dislocation, subluxation or effusion.  On physical examination, there was antalgic gait and poor propulsion.  There was a noticeable weakness in the lower extremities.  Range of motion of the right knee was flexion from 10 to 140 degrees with pain at 10 degrees to 70 degrees.  There was additional loss of motion on repetitive use of 15 to 140 degrees due to pain.  Range of motion of the left knee was flexion from 10 to 140 degrees with pan at 10 degrees to 70 degrees.  There was additional loss of motion on repetitive use of 15 to 140 degrees due to pain.  There was no inflammatory arthritis or ankylosis.  The examiner found that there was crepitus, tenderness, tendonitis, painful movement, weakness, abnormal motion, guarding of movement, clicks or snaps and grinding in both knees.  The examiner found that there was no instability and no patellar or meniscus abnormality in either knee.  There was tenderness of the proximal patellar tendon bilaterally.  The examiner concluded that there were significant general occupation effects including decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength due to lower extremity pain resulting in increased tardiness and absenteeism.  The examiner concluded that there was moderate to severe limitation on daily activities including not being able to drive long distances or a vehicle with a standard transmission.  

In an October 2008 statement, the Veteran reported that his knees hardly moved and he fell countless times due to locking episodes.  He reported that at the last doctor's appointment, he was unable to move his knees over 10 degrees.  He reported that only his right knee was checked due to severe pain.  

On VA examination in November 2008, the Veteran reported limitation of standing for 15-30 minutes and walking to one-quarter mile.  The Veteran reported that both knees demonstrated giving way, painful motion, stiffness, locking episodes daily or more often, swelling, tenderness, edema, and tendonitis.  There was no instability, episodes of dislocation or subluxation, effusion, or flare-ups. 


 On examination, there was no evidence of abnormal weight bearing.  Range of motion of the right knee was flexion to 130 degrees and extension to 0 degrees with no additional loss of motion on repetitive use.  Range of motion of the left knee was flexion to 125 degrees and extension to 0 degrees with no additional loss of motion on repetitive use.  There was no inflammatory arthritis and no joint ankylosis.  In the right knee, there was crepitation, grinding, patellar abnormality, meniscus abnormality, locking and a positive McMurray's test.  In the left knee there was crepitation, clicks or snaps, patellar abnormality, meniscus abnormality and a positive McMurray's test.  No grinding or locking was noted during the examination on the left knee.  X-rays were normal of both knees.  The examiner found that there were significant effects on the Veteran's occupation including decreased mobility, decreased strength, and lower extremity pain.  No resulting work problems were noted.  There was mild to severe limitations on daily activities.  

The Board finds that the Veteran's right or left knee disability does not warrant an increased rating under Diagnostic Code 5260 for limitation of flexion.  The medical evidence of record shows that the right knee was, at most, limited to 130 degrees throughout the appeal period.  The left knee was also, at most, limited to 125 degrees of flexion throughout the appeal period.  Based on the objective evidence of record, the Veteran is not entitled to an increased rating in excess of 10 percent under Diagnostic Code 5260 because his limitation of flexion in the right and left knee was not 30 degrees or less.  

The Board also finds that the Veteran is not entitled to increased ratings in excess of 10 percent or a separate rating for limitation of extension under Diagnostic Code 5261 for either knee.  The Veteran's extension in both knees was normal throughout the appeal period.  As such, the Board finds that the Veteran is not entitled to an increased rating under Diagnostic Code 5261 because the evidence does not show the extension was limited to 15 degrees in either knee.  





In arriving at the above conclusions, the Board has considered functional loss due to pain and painful movement.  The evidence shows that there was no additional functional loss after repetition, except for in the December 2007 examination, which revealed minor additional loss of flexion.  The Board finds that the additional loss would not result higher evaluations for the Veteran and he is receiving the appropriate schedular evaluation for each knee, even considering his flare-ups and subjective complaints of pain, fatigue, weakness, or lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, the Board acknowledges the Veteran's subjective complaints of instability, dislocation, giving way and subluxation.  The physical examination of the right and left knee, however, did not show subluxation, lateral instability or locking or effusion caused by dislocated semilunar cartilage.  Therefore, increased evaluations under Diagnostic Codes 5257 or 5258 are not warranted.  Additionally, the evidence shows that the right and left knee were not ankylosed, therefore, a rating under Diagnostic Code 5256 need not be considered.

For the reasons articulated in this decision, the preponderance of the evidence is against the claims for a rating higher than 10 percent for the right and left knee disabilities.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings was appropriate.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 


There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability level and symptomatology. In other words, the Veteran does not experience any knee symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are therefore adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A rating higher than 10 percent for retropatellar pain syndrome of the right knee is denied.  

A rating higher than 10 percent for retropatellar pain syndrome of the left knee is denied.  


REMAND

On the claim for increase for migraine headaches, the criteria for the next higher rating are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The term "productive of severe economic inadaptability" does not require that a Veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004). 

On VA examination in December 2007, the VA examiner found that there were significant effects of the Veteran's usual occupation including increased tardiness, increased absenteeism, decreased concentration, and pain.  

In a statement in October 2008, the Veteran stated that he experienced severe migraines, 3 to 4 times a week.  

On VA examination in November 2008, the VA examiner found that the migraine headaches had significant effects on the Veteran's usual occupation due to memory loss, decreased concentration, poor social interactions and pain. 

As there remains a question of severe economic inadaptability the unestablsihed criteria for the next higher, a reexamination is warranted under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf a statement from his employer as to whether the Veteran has had any adverse personnel actions because of his migraine headeaches due to absenteeism or poor work performance or has there been concessions made to accommodate the Veteran's disability.

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


